DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office action is responsive to amendment filed 03/04/2022.
Reasons for Allowance
3.	Claims 1-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a method for updating baseline sensor output values for a plurality of sensors in a sensor panel, which eliminate the capture of an inaccurate baseline. Independent claims 1, 9 and 17 identifies the distinct limitations “determining whether any of the plurality of sensor output values is negative and is less that the baseline sensor output value for that sensor by a first predetermined amount; and when it is determined that at least one of the plurality of sensor output values is negative and less than the baseline sensor output value for that sensor by the first predetermined amount, recapturing the baseline sensor output values for the plurality of sensors in the sensor panel’.
		The closest prior arts Grivna et al. (US 2008/0150905 A1) and Armstrong (US 6,366,277 B1) all discussed in the Office action dated 11/04/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693